Citation Nr: 0611490	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation of right shoulder 
decompression with excision of the distal clavicle, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation of chronic low 
back strain, currently evaluated as 40 percent disabling.

3.  Entitlement to service connection for bilateral sciatic 
nerve impingement syndrome as secondary to the service-
connected chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
June 1980 and from August 1991 to November 1991.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from April 2003 and December 2003 
rating decisions by the Nashville, Tennessee Regional Office 
("RO") of the Department of Veterans Affairs ("VA").  The 
April 2003 decision continued the veteran's evaluations of 
both a service-connected status post right shoulder 
decompression with excision of the distal clavicle and a 
chronic low back strain at 20 percent disabling each, and 
denied service connection for sciatic nerve impingement 
syndrome.  The December 2003 rating decision increased the 
veteran's low back strain evaluation to 40 percent, effective 
October 28, 2003 following a change in the rating criteria.


FINDINGS OF FACT

1.  The veteran's service connected right shoulder is 
reflected by subjective complaints of pain and manifested by 
slight deformity of the acromioclavicular joint with 
separation and with range of motion demonstrated as forward 
elevation and abduction to 160 degrees and internal and 
external rotation at 90 degrees.

2.  From the date of the claim to October 28, 2003, the 
severity of the veteran's service-connected low back strain 
was moderate, range of motion findings show that forward 
flexion was 90 degrees; extension was 25 degrees; rotation to 
the right was 45 degrees, rotation to the left was 50 
degrees, and bilateral bending was 20 degrees with some 
evidence pain on motion and no evidence of ankylosis.

3.  Beginning October 28, 2003, the veteran's lumbar forward 
flexion was shown to be limited to 20 degrees and his forward 
flexion was shown to be limited to 30 degrees with no 
evidence of ankylosis.

4.  Bilateral sciatic nerve impingement syndrome is not the 
result of an in-service event or injury, nor is it 
proximately due to the service-connected low back strain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post shoulder decompression with excision of the 
distal clavicle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).

2.  The criteria for an evaluation in excess of 40 percent 
for chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2005).

3.  The criteria for the establishment of service connection 
for bilateral sciatic nerve impingement syndrome, either 
directly or as secondary to the service-connected low back 
strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated April 2003 denied the veteran's 
claims for increased evaluations for status post right 
shoulder decompression with excision of the distal clavicle 
and chronic low back strain, and denied service connection 
for sciatic nerve impingement syndrome, either directly, as a 
result of, or proximately due to, the veteran's service-
connected chronic low back strain.  A February 2003 RO letter 
fully provided notice of elements of the evidence required to 
substantiate claims for increased evaluations and service 
connection and whose responsibility it was to obtain such 
evidence.  A rating decision dated December 2003 increased 
the veteran's evaluation for chronic low back strain to 40 
percent disabling based on a change in the rating criteria.  
The rating decisions on appeal, the July 2003 and April 2005 
Statements of the Case ("SOCs"), and the December 2003, 
April 2005, June 2005 and August 2005 Supplemental Statements 
of the Case ("SSOCs"), and an additional June 2005 letter 
from the RO provided the veteran with specific information as 
to why the claims were being denied and of the evidence that 
was lacking.  The July 2003 and April 2005 SOCs and June 2005 
SSOC supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claims.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran identified facilities where he had been treated and 
private treatment records were obtained from LaPointe Health 
Clinic, Ft. Campbell, Kentucky, Baptist Hospital, Cooke 
County, Kentucky, Dr. J. J., and Abercrombie Radiological 
Consultants.  The veteran also indicated that he had been 
treated at the Mountain Home, Kentucky VA Medical Center 
("VAMC") and treatment records were received and reviewed 
through July 2005.  The RO reviewed all SMRs, VA and private 
treatment records and issued SOCs in July 2003 and April 
2005, and SSOCs in December 2003, April 2005, June 2005 and 
August 2005.  A Supplement to Progress Note For Specialized 
Disciplines dated December 2005 from a nurse practioner was 
also reviewed by the Board following receipt of a waiver of 
AOJ review signed by the veteran and received in March 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
("VAEs") were provided to the veteran in March 2003 and 
November 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.







Merits of the Claims

Entitlement to Increased Ratings; In General

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Right Shoulder Decompression with Excision of the Distal 
Clavicle, Currently Evaluated as 20 Percent Disabling

The veteran argues that the service-connected right shoulder 
disability is more severe than is contemplated by the 
currently assigned 20 percent rating.  The preponderance of 
the evidence is against this claim and it will be denied.

During a March 2003 VA examination, the veteran stated that 
his shoulder hurt mostly with use.  The examiner noted an 
incisional scar on the anterior aspect of the shoulder and 
slight deformity around the acromioclavicular joint.  Range 
of motion with active forward elevation was to 160 degrees, 
and passively to 180 degrees.  Internal rotation was noted as 
full and external rotation was noted as 90 degrees actively 
and 95 degrees passively.  The diagnosis was status post 
right shoulder surgery with acromioclavicular joint widening.  

In his May 2003 Notice of Disagreement ("NOD"), the veteran 
stated that the March 2003 VA exam was neither accurate nor 
adequate as he claims the examining physician grabbed his arm 
and forced it through a range of motion that was beyond his 
capability.  However, the veteran is not shown to have the 
requisite medical training to evaluate medical testing.  It 
is well-established that  laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Subsequent VAMC treatment records document the veteran's 
complaints of right shoulder pain with restricted movement.  
A June 2003 treatment note diagnoses the veteran with 
shoulder arthralgia.  July 2003 X-rays show the 
acromioclavicular joint is widened without evidence of joint 
instability.  An October 2003 treatment note indicates some 
stiffness in the right shoulder with excellent range of 
motion and no click or crepitus.  After the October 2003 
treatment note, additional complaint or treatment of shoulder 
pain is noticeably absent from VAMC treatment records until 
April 2005 when the veteran complained of right shoulder pain 
and was diagnosed as having right shoulder arthritis.

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2005).

The RO determined the appropriate Diagnostic Code to evaluate 
the veteran's disability is 5202.  Under Diagnostic Code 
5202, for impairment of the humerus in the major arm, a 20 
percent rating is granted when there is malunion, with 
moderate deformity; and a 30 percent rating is granted when 
there is marked deformity for the major arm.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; and a 30 percent rating is granted 
when there are frequent episodes and guarding of all arm 
movements for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2005).  Higher evaluations are available for 
fibrous union, nonunion or loss of head of the humerus.

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Based on the evidence of the March 2003 VA exam report and 
subsequent VAMC treatment reports and X-rays, the veteran is 
appropriately evaluated as 20 percent disabled under 
Diagnostic Code 5202.  The evidence shows malunion of the 
acromioclavicular joint of the major arm with moderate 
deformity.  A higher evaluation is not warranted unless 
evidence shows malunion with marked deformity.  The range of 
motion evidence in the March 2003 VA exam shows the veteran 
does not have limitation of motion midway between the side 
and shoulder level or 25 degrees from the side that would 
support a higher rating, nor does the evidence show guarding 
of arm movements or ankylosis which would also support a 
higher rating under different diagnostic codes related to the 
shoulder.






In evaluating disabilities of the musculoskeletal system, 
consideration must be given to both the anatomical damage and 
the functional loss.  Evidence of pain, weakened movement, 
excess fatigability, or incoordination must be analyzed and 
considered when determining the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The evidence of record 
does not support any additional evaluation based on pain or 
functional loss other than what is already contemplated in 
the assigned rating.

Because the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent, the 
reasonable doubt doctrine does not apply.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Chronic Low Back Strain, Currently Evaluated as 40 Percent 
Disabling

The veteran argues that the service-connected low back pain 
is more severe than is contemplated by the currently assigned 
40 percent rating.  The preponderance of the evidence is 
against this claim and it will be denied. 

This claim is premised upon the veteran's challenge to a 
rating decision denying a claim for an increased rating in 
excess of the 20 percent evaluation the veteran was assigned 
at the time (i.e., not an originally assigned disability 
rating).  The veteran filed his claim for an increased 
evaluation in January 2003.  A VA examination in March 2003 
revealed chronic lumbosacral pain and slight lumbar scoliosis 
with mild degenerative spurring.  Range of motion with 
flexion was 0-90 degrees and extension was 25 degrees with 
pain in the left leg on the maneuvers.  Rotation to the right 
was 45 degrees with pain and rotation to the left was 50 
degrees.  Bending to the left was 20 degrees and bending to 
the right was also 20 degrees.  DTRs of the patella were 2+ 
bilaterally and motor strength was noted as full in the lower 
extremities with no muscle atrophy.  Straight leg raises were 
negative for low back pain bilaterally.  Based on this 
evidence, in an April 2003 rating decision, the RO continued 
the 20 percent evaluation.

In the April 2003 rating decision which the veteran appealed, 
the RO changed the diagnostic code used to evaluate the 
disability from 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain) to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (limitation of motion of the lumbar spine) to best 
depict the entirety of the disability.  While on appeal, in a 
July 2003 SSOC, the RO notified the veteran of criteria for 
evaluating the spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Thereafter, during the pendency of the veteran's appeal, 
effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2005)).  These revisions consist of a new 
rating formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  

The veteran was notified of the newly enacted provisions of 
Diagnostic Codes 5235 to 5243 in a December 2003 rating 
decision that increased the veteran's evaluation from 20 
percent disabling to 40 percent disabling under the new 
criteria and a subsequent December 2003 SSOC.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion was slight, a 10 percent rating was warranted; for 
moderate limitation of motion, a 20 percent rating was 
warranted; and when limitation of motion was severe, a 40 
percent rating was warranted.  The maximum rating under Code 
5292 prior to September 26, 2003 was 40 percent.

Under the new criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Higher 
evaluations require various degrees of ankylosis of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2005).  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (2) (2005).

By rating decision dated December 2003, the RO increased the 
veteran's evaluation of chronic low back strain using the new 
criteria effective September 23, 2003 from 20 percent 
disabling to 40 percent disabling effective October 28, 2003, 
the date VA treatment records first show a worsening of the 
veteran's low back strain.

When a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991).  However, 
when amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Reviewing the criteria under Diagnostic Code 5292 in effect 
for the relevant period of appeal prior to September 23, 
2003, the Board finds a higher rating than 20 percent cannot 
be granted.  With respect to Diagnostic Code 5292, although 
the words "severe," "moderate" and "slight" are not 
defined in the VA Schedule for Rating Disabilities, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  While the criteria under Diagnostic Code 
5292 were less defined and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  Considering the 
limitations shown by the medical evidence in this case prior 
to October 2003, forward flexion (90/90 degrees); extension 
(25/30); rotation to the right (45/30) and to the left 
(50/30), and bilateral bending (20/30), the veteran was not 
entitled to a higher evaluation under Diagnostic Code 5292.  

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 20 percent is not appropriate until 
October 28, 2003 since the evidence prior to that date does 
not show forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees (his March 
2003 VA exam showed 90 degrees) or the combined range of 
motion of the thoracolumbar spine less than 120 degrees (his 
March 2003 exam combined range of motion was 250); or muscle 
spasms or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordisis, or abnormal kyphosis, or any ankylosis.  38 C.F.R. 
§§ 4.71a, Diagnostic Code 5237 (2005).  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 20 
percent under the new criteria is not warranted from 
September 23, 2003 to October 28, 2003.

A VA treatment noted dated October 28, 2003 first indicates 
the veteran's lumbar forward flexion is limited to 20 degrees 
and a November 2003 VA examination shows forward flexion 
limited to 30 degrees, thus warranting a 40 percent 
evaluation (forward flexion of the thoracolumbar spine 30 
degrees or less) effective October 28, 2003.  There is no 
evidence of any ankylosis that would qualify the veteran for 
a higher evaluation than 40 percent under the revised 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).

VA adjudicators are required to assess whether a schedular 
disability rating based on limitation of motion may be 
augmented as a result of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-08.  In this case, the March and 
November 2003 examiners noted that the veteran's range of 
motion decreased with complaints of pain after repetitive 
motion.  38 C.F.R. § 4.59 (2005); See Hicks v. Brown, 8 Vet. 
App. 417 (1995).  This decision, as well as the rating 
decisions under review, indicate that the resulting 
functional loss due to pain, weakness, fatigability, or 
incoordination was considered in both the continuation of a 
20 percent rating under the pre-September 2003 criteria and 
the new criteria, as well as in the increased evaluation in 
October 2003 under the new criteria.  

Additionally, the medical evidence does not show that the 
veteran's service-connected lumbosacral strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2005).  During both the March 
2003 and November 2003 examinations, there were no findings 
of neurological deficits.  The record does not show that the 
veteran's service-connected lumbosacral strain included 
objective neurologic abnormalities.  

The Board lastly has considered whether the veteran is 
entitled to a rating for lumbosacral strain based on 
considerations outside the schedular rating criteria.  
However, the evidence does not show that the service-
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2005).  There is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbosacral strain, or that the low 
back disability itself has caused interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards that are based on the average 
impairment of employment.  In view of these findings and in 
the absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criterion adequately 
contemplates the nature and severity of the veteran's 
service-connected low back strain.

Given the nature of the veteran's service-connected low back 
strain as described above, the Board finds that there is no 
basis under any of the Diagnostic Codes discussed above for 
awarding an evaluation higher than the 40 percent rating 
currently assigned.  Should the veteran's disability picture 
change in the future, he may be assigned a higher evaluation.  
See 38 C.F.R. § 4.1 (2005).  At present, however, there is no 
basis for such an evaluation.

The preponderance of the evidence establishes that the 
veteran's service-connected lumbosacral strain does not meet 
the criteria for a rating greater than 20 percent until 
October 28, 2003, nor a rating greater than 40 percent 
subsequent to that date, and, therefore the reasonable doubt 
doctrine is not for application.

Entitlement to Service Connection

The veteran argues bilateral sciatic nerve impingement 
syndrome is caused by (or aggravated by) his service-
connected low back strain.  The preponderance of the evidence 
is against the claim and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  To establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Pond 
v. West, 12 Vet. App. 341, 346 (1999). 



Although the veteran has specifically contended that his 
claimed disorder is caused by the service-connected low back 
strain, (i.e., a "secondary" service connection claim), the 
law provides that VA must also ascertain whether there is any 
basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  The veteran does not contend, nor does the 
record suggest, a finding of service connection on a direct 
causation basis - that is, no physician has opined that the 
disorder in question was incurred as a direct result of the 
veteran's active military service.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).

In this case, the veteran has no current diagnosis of sciatic 
nerve impingement syndrome within VA's operating statutes and 
regulations, nor has he submitted competent evidence of such 
a disorder, linked by competent evidence to his military 
service or his chronic low back strain.  See 38 C.F.R. § 
3.385 (2005).  The law limits entitlement for service-related 
diseases and injuries to cases where service has resulted in 
a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992). 

The veteran has complained of some tingling sensations and 
sharp and/or achy radiating pain from his low back down into 
his left hip and left leg to the knee level.  A March 2003 VA 
exam report indicates that, upon examination, the veteran's 
straight leg raises were negative.  Neither muscle atrophy 
nor loss of strength was noted.  A November 2003 VA examiner 
found no objective evidence of sciatic nerve impingement.  A 
December 2003 MRI showed facet arthropathy changes, but 
nothing to explain the back pain or radicular symptoms.  
Treatment reports from VAMC Mountain Home show one telephone 
complaint of electric-like pain in the right side of the 
veteran's low back radiating down both legs causing weakness; 
however, no appointment was made and no follow-up complaints 
were recorded until April 2005.  During two April 2005 VAMC 
visits in which the veteran complained of radiating pain down 
the back of his legs, the examining physicians noted no 
sensory deficits and reflexes were noted as symmetrical with 
a normal and steady gait.  A May 2005 VAMC neurological exam 
note also notes normal motor strength in the lower 
extremities with no sensory deficit.  Finally, a June 2005 
treatment note indicates a steady gait with a limp; however, 
no link between the limp and the veteran's back is noted.

Although the veteran repeatedly complains of radiating pain 
that he associates with his sciatic nerve, an opinion as to 
medical etiology must be based on competent medical evidence.  
"Competent medical evidence" means, in part, evidence that 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  The record 
is devoid of any such medical opinion providing a nexus 
between the veteran's complaints of radiating pain and his 
service or his service-connected low back strain.  

The preponderance of the evidence is against this claim and 
therefore the "benefit-of-the-doubt doctrine;" does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased evaluation of right shoulder decompression with 
excision of the distal clavicle, currently evaluated as 20 
percent disabling is denied.

An increased evaluation of low back strain, currently 
evaluated as 40 percent disabling is denied. 

Service connection for bilateral sciatic nerve impingement 
syndrome as secondary to the service-connected low back 
strain is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


